                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 1 of 33




                                    1    ALAN J. LEFEBVRE, ESQ.
                                         Nevada Bar No. 000848
                                    2    WILLIAM D. SCHULLER, ESQ.
                                         Nevada Bar No. 011271
                                    3    LITIGATOR LAW
                                         11830 Tevare Lane #1062
                                    4    Las Vegas, Nevada 89138
                                         Telephone: (702) 840-6982
                                    5    Facsimile: (702) 224-2135
                                         E-Mail: alefebvre@litigatorlaw.com
                                    6            wschuller@litigatorlaw.com
                                    7    Attorneys for Plaintiffs
                                    8

                                    9                                  UNITED STATES DISTRICT COURT
                                   10                                             DISTRICT OF NEVADA

                                   11                                                    ***
Litigator Law




                                          GABRIELLE CLARK; and WILLIAM                                CASE NO. 2:20-cv-02324-APG-VCF
                                   12     CLARK,
                ATTORNEYS AT LAW




                                   13                               Plaintiffs,                       FIRST AMENDED COMPLAINT
                                                                                                      FOR DECLARATORY AND
                                   14             vs.                                                 INJUNCTIVE RELIEF
                                   15     DEMOCRACY PREP PUBLIC SCHOOLS,                              Jury Trial Demanded
                                          Inc.; and DEMOCRACY PREP NEVADA
                                   16     LLC; and DEMOCRACY PREP AGASSI
                                          CAMPUS; and NATASHA TRIVERS, in her
                                   17     capacity as CEO of Democracy Prep Public
                                          Schools, Inc.; and KIMBERLY WALL, in her
                                   18     capacity as assistant superintendent of
                                          Democracy Prep Public Schools, Inc.; and
                                   19     ADAM JOHNSON, in his capacity as executive
                                          director of Democracy Prep Agassi Campus;
                                   20     and KATHRYN BASS, in her capacity as a
                                          teacher at Democracy Prep Agassi Campus; and
                                   21     JOSEPH MORGAN, in his capacity as
                                          president of Democracy Prep Agassi Campus;
                                   22     and REBECCA FEINEN, in her capacity as the
                                          Executive Director of the State Public Charter
                                   23     School Authority; and MELISSA MACKEDON
                                          (chair), RANDY KIRNER (vice chair),
                                   24     SHELIA MOULTON, SAMI RANDOLPH,
                                          MALLORY CYR, TONIA HOLMES-
                                   25     SUTTON, DON SOIFER, TAMIKA
                                          SHAUNTEE ROSALES, LEE FARRIS, in their
                                   26     capacities as members of the State Public
                                          Charter School Authority
                                   27
                                                                    Defendants.
                                   28

                                                                                       Page 1 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 2 of 33




                                    1            1.     The First Amendment’s freedom of speech includes both the right to speak and the

                                    2    right not to be compelled by the government to speak something you do not believe.

                                    3            2.     The First Amendment’s application is sometimes unique in the K-12 school

                                    4    context. On the one hand, students’ First Amendment rights do not stop at the schoolhouse door.

                                    5    On the other hand, schools may require students to learn things, show what they learned, and give

                                    6    them bad grades for failing to accurately demonstrate what they have learned.

                                    7            3.     Schools may require students to recite facts or make arguments even if the student

                                    8    does not like the facts or disagrees with the arguments. What schools may not do, however, is

                                    9    compel a student to speak his private opinions about his personal identity in front of his teacher
                                   10    and classmates in a way that is antithetical to his values and beliefs, as part of an overall class that

                                   11    creates a hostile educational atmosphere for someone with his background and beliefs. That is not
Litigator Law




                                   12    learning and returning facts; that is compelling speech about otherwise private personal opinions.
                ATTORNEYS AT LAW




                                   13            4.     Yet that is precisely what Defendants have done in its Sociology of Change class:

                                   14    as part of a class required for graduation, they made Plaintiff William Clark (“William”) endure a

                                   15    series of exercises that required him to divulge his most intimate characteristics and beliefs, and

                                   16    graded him on it. And when he refused to continue participating in this ongoing investigation into

                                   17    his beliefs and background, he was given a grade that had a severe negative impact on his

                                   18    opportunities in the highly competitive world of college admissions.

                                   19            5.     Thankfully, Democracy Prep has decided that it will no longer prevent William

                                   20    from graduating because of this experience. But its partial change-of-heart does not remedy the

                                   21    damage done to his college admissions prospects or change his deservedness for a declaratory

                                   22    judgment and damages that right the wrong that has been done to this young man.

                                   23                                      JURISDICTION AND VENUE

                                   24            6.     This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

                                   25            7.     This Court has jurisdiction over the pendent state law claims under 28 U.S.C. §

                                   26    1367.

                                   27    ///

                                   28    ///

                                                                                       Page 2 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 3 of 33




                                    1            8.          The Court may authorize Plaintiffs’ request for declaratory and injunctive relief

                                    2    under 28 U.S.C. §§ 2201 and 2202 as well as FRCP 57 and FRCP 65, and the equitable powers of

                                    3    this Court.

                                    4            9.          Venue is proper in the District of Nevada under 28 U.S.C. § 1391 because all or a

                                    5    substantial number of the events that gave rise to this action occurred in this district and a majority

                                    6    of the Defendants reside in this district. Democracy Prep Public Schools, Inc., and its leadership

                                    7    are headquartered in New York City, but operate a campus and employ administrators and teachers

                                    8    in this district.

                                    9                                                   PARTIES
                                   10    A.      Plaintiffs

                                   11            10.         William is a senior at Democracy Prep at Agassi Campus. He resides in Clark
Litigator Law




                                   12    County, Nevada.
                ATTORNEYS AT LAW




                                   13            11.         Gabrielle Clark is William’s mother. She resides in Clark County, Nevada.

                                   14    B.      Defendants

                                   15            12.         Democracy Prep Public Schools, Inc. is a not-for-profit corporation registered in

                                   16    the State of New York and headquartered in the State of New York. It was formerly registered as

                                   17    a foreign nonprofit corporation in the State of Nevada, though that status is now revoked.

                                   18            13.         Democracy Prep Nevada LLC is a domestic limited liability company registered in

                                   19    the State of Nevada. It identifies its street address for service of process in Carson City, Nevada,

                                   20    and its sole managing member is Democracy Prep Public Schools, Inc.

                                   21            14.         Democracy Prep Agassi Campus is a domestic nonprofit corporation registered in

                                   22    the State of Nevada. It identifies its street address in Carson City, Nevada, at the same address

                                   23    and with the same individual with authority to act as Democracy Prep Nevada LLC.

                                   24            15.         Natasha Trivers is the CEO of Democracy Prep Public Schools, Inc. She is sued in

                                   25    that capacity.

                                   26            16.         Kimberly Wall is assistant superintendent of Democracy Prep Public Schools, Inc.

                                   27    She is sued in that capacity.

                                   28    ///

                                                                                        Page 3 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 4 of 33




                                    1               17.      Adam Johnson is executive director (principal) of Democracy Prep Agassi Campus.

                                    2    He is sued in that capacity.

                                    3               18.      Kathryn Bass teaches the Sociology of Change class at Democracy Prep Agassi

                                    4    Campus. She is sued in that capacity.

                                    5               19.      Joseph Morgan is president of Democracy Prep Agassi Campus. He is sued in that

                                    6    capacity.

                                    7               20.      Rebecca Feinen is Executive Director of the State Public Charter School Authority.

                                    8    She is sued in that capacity.

                                    9               21.      Melissa Mackedon (chair), Randy Kirner (vice chair), Shelia Moulton, Sami
                                   10    Randolph, Mallory Cyr, Tonia Holmes-Sutton, Don Soifer, Tamika Shauntee Rosales, and Lee

                                   11    Farris are the members of the board of the State Public Charter School Authority. They are sued
Litigator Law




                                   12    in that capacity.
                ATTORNEYS AT LAW




                                   13               22.      At all times relevant to Plaintiffs’ allegations, all of the Defendants were acting

                                   14    under color of state law for purposes of 42 U.S.C. § 1983.

                                   15                                             FACTUAL ALLEGATIONS

                                   16               Democracy Prep Public Schools, Democracy Prep Agassi Campus, and Nevada’s

                                   17               State Public Charter School Authority

                                   18               23.      “Charter Schools in Nevada are public schools funded by the state,” according to

                                   19    the State of Nevada Department of Education.1

                                   20               24.      Charter schools operate according to a charter contract between an authorizer (here,

                                   21    the Nevada State Public Charter School Authority, hereinafter “SPCSA”) and an operator (here,

                                   22    Democracy Prep Agassi Campus and Democracy Prep Nevada LLC, hereinafter together

                                   23    “DPAC”). The operator may in turn engage a management organization that provides curriculum,

                                   24    training, and operations (here, Democracy Prep Public Schools, Inc., hereinafter “DPPS”).

                                   25    ///

                                   26    ///

                                   27    ///

                                   28
                                         1
                                             https://doe.nv.gov/Charter_Schools/ (last accessed May 3, 2021).

                                                                                              Page 4 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 5 of 33




                                    1            25.     “Created in 2011, Nevada’s State Public Charter School Authority is a

                                    2    governmental agency of the State of Nevada and a statewide charter school sponsor. The SPCSA

                                    3    authorizes public charter schools across the state and is responsible for oversight and monitoring

                                    4    of those schools to ensure positive academic outcomes for students and strong stewardship of

                                    5    public dollars.”2

                                    6            26.     The SPCSA is managed by a board of nine appointees, named as Defendants above.

                                    7    The board “[a]pproves charter applications, [a]pproves charter amendments, [a]pproves renewal

                                    8    of schools, and [r]evokes written charters/terminates charter contracts.”3

                                    9            27.     The SPCSA is run day-to-day by Rebecca Feiden, its executive director, who
                                   10    oversees the agency and is executive secretary of the board.

                                   11            28.     The SPSCA is classified as a local education agency (“LEA”) under Nevada law,
Litigator Law




                                   12    which is a federal designation that is colloquially equivalent to school district.
                ATTORNEYS AT LAW




                                   13            29.     The SPCSA is responsible to practice “effective monitoring practices of schools

                                   14    [that it authorizes], including site evaluations and other methods of oversight.”4 SPCSA staff

                                   15    maintain a performance framework for schools, “recommend sanctions due to poor academic

                                   16    performance, financial or organizational problems,” conduct “academic assessment and

                                   17    accountability,” “conduct site visits and evaluations on a regular basis,” “monitor assessment and

                                   18    accountability efforts,” and conduct “site-visits and personal contact, to serve the interests of

                                   19    students.”

                                   20            30.     SPCSA’s regular monitoring and oversight, when it identifies sufficiently

                                   21    substantial issues, can lead to investigation, intervention, sanctions, and ultimately non-renewal or

                                   22    revocation of an operator’s charter.

                                   23            31.     Part of SPCSA’s monitoring and oversight is an online portal for parents to file

                                   24    complaints about charter schools, to which SPCSA staff review and response.

                                   25    ///

                                   26
                                         2
                                           https://charterschools.nv.gov/uploadedFiles/CharterSchoolsnvgov/content/Families/Strategic%20Plan%202019_FI
                                   27    NAL_ADA(1).pdf (last accessed May 3, 2021).
                                         3
                                           https://charterschools.nv.gov/uploadedFiles/CharterSchoolsnvgov/content/Families/SPCSA%20Roles%20Responsi
                                   28    bilities%2012-02.2020.pdf (last accessed May 3, 2021).
                                         4
                                            Id.

                                                                                         Page 5 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 6 of 33




                                    1            32.      DPAC is one of over fifty schools authorized by the SPCSA.5

                                    2            33.      DPAC’s authorization by SPCSA is embodied in a charter issued by SPCSA, which

                                    3    is a signed contract between DPAC and SPCSA. (See ECF 1-3).

                                    4            34.      DPPS and DPAC first took over the Agassi Campus pursuant to a six-year charter

                                    5    contract with the Nevada Achievement School District on March 22, 2017, taking over the former

                                    6    Andre Agassi College Preparatory Academy, a charter school located on the same site that was

                                    7    unsuccessful.

                                    8            35.      The Legislature subsequently enacted Senate Bill 321, which moved schools

                                    9    chartered by the Achievement School District to the SPCSA effective June 3, 2019.
                                   10            36.      DPAC subsequently entered into a new charter from SPCSA which is the current

                                   11    document governing DPAC’s operations and SPCSA’s authorization.6 The SPCSA Board voted
Litigator Law




                                   12    on that contract as agenda item number 7 at its June 26, 2020 meeting.
                ATTORNEYS AT LAW




                                   13            37.      In that contract, DPAC promises to “take all steps necessary to ensure that

                                   14    discrimination does not occur, as required by federal civil rights law.” Charter at 2.4.1 (pg. 10).

                                   15            38.      According to the charter and Nevada law, SPCSA has “broad oversight authority

                                   16    over the Charter School and may take all reasonable steps necessary to confirm that the Charter

                                   17    School is and remains in material compliance with this Charter Contract, the Charter Application,

                                   18    and applicable law and regulation.” Charter at 7.1.1 (pg. 21).

                                   19            39.      DPAC is operated by DPPS, the New York-based operator of a network of 21

                                   20    charter schools across the country. DPPS sets the curriculum and systems used at DPAC and

                                   21    maintains overall operational responsibility for the schools and employees within its network.

                                   22            40.      DPPS is led by its CEO, Natasha Trivers. Her leadership team at DPPS’s central

                                   23    headquarters includes Kimberly (Kim) Wall, an assistant superintendent.

                                   24            41.      DPPS and its member schools rely on a combination of public taxpayer dollars and

                                   25    private philanthropy to fund their schools, including federal dollars.

                                   26

                                   27    5
                                             https://charterschools.nv.gov/uploadedFiles/CharterSchoolsnvgov/content/ForParents/210405-Southern-SPCSA-
                                         School-List.pdf (last accessed May 3, 2021).
                                   28    6
                                           See ECF Nos. 1-3. Rather than reattaching these exhibits to the First Amended Complaint, Plaintiffs incorporate
                                         them by reference to their ECF designation already on the Court’s docket.

                                                                                           Page 6 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 7 of 33




                                    1            42.       DPAC’s 2020 general financial audit indicates it received $11.8 million in

                                    2    governmental funds, including nearly $1.4 million in federal funds in its 2020 fiscal year (ending

                                    3    June 30, 2020).7

                                    4            43.       DPPS develops and distributes the curriculum used in its network schools,

                                    5    including the Sociology of Change curriculum at issue in this case. This curriculum amounts to a

                                    6    policy, pattern, or practice on the part of DPPS. Its use by DPAC, and DPAC’s vigorous defense

                                    7    of it once challenged, shows that it is a policy, pattern, and practice of DPAC as well.

                                    8            44.       DPPS and the DPAC Board, headed by Mr. Morgan, together hired Mr. Johnson as

                                    9    the executive director of DPAC. In that role, he functions as the principal of the school.
                                   10            45.       DPPS and DPAC employ Mrs. Bass to teach the Sociology of Change class, among

                                   11    other subjects.
Litigator Law




                                   12            46.       The charter contract between SPCSA and DPAC states that “All employees of the
                ATTORNEYS AT LAW




                                   13    Charter School shall be deemed public employees.” Charter at 2.11.1 (pg. 14).

                                   14            47.       DPAC currently serves approximately 1,100 students grades K-12.

                                   15    William & Gabrielle Clark

                                   16            48.       One of those students (DPPS prefers the term “scholars”) is William, a senior at

                                   17    DPAC with a passion for music, which he plans to pursue in college and as a career.

                                   18            49.       William started playing piano at age three, and started on the drum line in the first

                                   19    grade. At the former Andre Agassi College Preparatory Academy and at DPAC, William

                                   20    developed his academic interests in musicology and sound engineering. As a 12th grader, he has

                                   21    been in the application and interview process for colleges throughout this ordeal. He does all of

                                   22    this while working as a shift manager at a local fast food chain restaurant in order to help his family

                                   23    financially, managing “virtual learning,” and living through this year’s waves of lockdowns and

                                   24    stay-at-home orders.

                                   25            50.       William was raised in his family’s Judeo-Christian values.

                                   26    ///

                                   27

                                   28    7
                                               Downloaded       from    the    Federal      Audit     Clearinghouse     Image   Management   System,
                                         https://facdissem.census.gov/SearchResults.aspx (last accessed May 3, 2021).

                                                                                           Page 7 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 8 of 33




                                    1            51.      William first enrolled in Agassi Campus in sixth grade, when it was then Andre

                                    2    Agassi College Preparatory Academy. He continued with DPAC when it acquired Agassi

                                    3    Academy’s property and program.

                                    4            52.      William is the youngest son of Mrs. Clark. Mrs. Clark is the widowed mother of

                                    5    five. She has brought up her children according to her Judeo-Christian values, including the

                                    6    proposition that every person is unique and equal before the eyes of God and will be judged by the

                                    7    content of their character rather than the color of their skin.

                                    8            53.      Mrs. Clark is very involved in the education of her children, all five of whom

                                    9    attended charter schools at some point.
                                   10    William, Ms. Bass, and the Sociology of Change Class

                                   11            54.      According to one news report, looking at DPPS schools broadly, “Unique among
Litigator Law




                                   12    the nation’s major charter school networks, Democracy Prep places civics education at the heart
                ATTORNEYS AT LAW




                                   13    of its academic mission. High schoolers study politics and sociology, completing extensive

                                   14    capstone projects during their senior year; younger students are pushed to discuss current events,

                                   15    lobby state lawmakers and take part in voter registration drives.”8

                                   16            55.      When DPAC replaced Agassi Academy, DPPS’s civics emphasis replaced the

                                   17    general focus on college preparation that had characterized Agassi Academy. What parents did not

                                   18    know, and were not told, was that this new “civics” curriculum was not just traditional teaching

                                   19    about how a bill becomes a law. Instead, it was a radical transformation across the school,

                                   20    especially in the high school, from regular social studies to a highly controversial new approach

                                   21    with deeply divisive programming around race, religion, and sexuality.

                                   22            56.      The new curriculum is not about learning the social studies equivalents of the A-B-

                                   23    C’s. In fact, it’s not really about learning at all. Its purpose is to help students “unlearn” what they

                                   24    know about the world, and what their parents have taught them to believe, and instead to adopt a

                                   25    new worldview that “fights back” against “oppressive” social structures such as family, religion,

                                   26    and racial, sexual, and gender identities. 9 As part of that (re)programming, students are required

                                   27
                                         8
                                           https://www.the74million.org/article/democracy-preps-expansion-woes-raise-questions-about-whether-civics-
                                   28    education-can-be-brought-to-scale/ (last accessed May 3, 2021).
                                         9
                                           See generally ECF Nos. 1-2.

                                                                                          Page 8 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 9 of 33




                                    1    to reveal and discuss their personal views and identities, in order for the teacher and other students

                                    2    to know who needs the most “unlearning.” These identities and beliefs are then singled out by the

                                    3    curriculum as inherently problematic, and attacked as such.

                                    4            57.     At the end of August 2020, at the start of his final school year, William began the

                                    5    year-long Sociology of Change class required of all DPAC seniors taught by Ms. Bass. The class

                                    6    runs in tandem with another project-based requirement, Change the World.

                                    7            58.     “Hello my wonderful social justice warriors!” Ms. Bass greeted William and his

                                    8    class via an email on September 8, 2020. Ms. Bass then requested each student to “label and

                                    9    identify” their gender, racial, and religious identities as part of “an independent reflection” exercise
                                   10    which was graded. The next step was to determine if “that part of your identity have privilege or

                                   11    oppression attached to it.” Privilege was defined as “the inherent belief in the inferiority of the
Litigator Law




                                   12    oppressed group.” The teacher’s material stated who qualified as oppressors, and who in virtue of
                ATTORNEYS AT LAW




                                   13    their gender and race harbored “inherent belief in the inferiority” of others. As a result, Ms. Bass

                                   14    explicitly assigned moral judgments to pupils based on their race, gender, sexual orientation, and

                                   15    religion. William felt that if he had submitted to the terms of this exercise, he would have been in

                                   16    effect adopting and making public affirmations about his racial, sexual, gender identities, and

                                   17    religious background that he believed to be false and which violated his moral convictions. He

                                   18    also did not wish to profess his identities on command in a non-private setting.

                                   19            59.     After Plaintiffs objected in early September to the coercive and ideological nature

                                   20    of the Sociology of Change class, DPAC Principal Johnson informed Mrs. Clark that the theoretical

                                   21    basis of the revamped Sociology of Change course is known as “intersectionality,” and is inspired

                                   22    by political activist, academic, and “Critical Race Theory” proponent Kimberlé Crenshaw, who is

                                   23    featured prominently in the course materials.

                                   24            60.     William’s first graded assignment for the class was worth ten points and required

                                   25    him to reveal his racial, sexual, gender, sexual orientation, disabilities, and religious identities. He

                                   26    was required to submit his race, gender, sexual orientation, and disabilities “if any” in a homework

                                   27    assignment due by September 21 and which was “graded for completion” for a total of 20 points.

                                   28    Upon information and belief, such assignments continued at least until October 2020.

                                                                                       Page 9 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 10 of 33




                                    1            61.     A “vocab reminder” visual graphic from the same class instructed participants that

                                    2     “oppression” is “malicious or unjust treatment or exercise of power.” The lesson categorized

                                    3     certain racial and religious identities as inherently “oppressive,” singling these identities out in

                                    4     bold text, and instructed pupils including William who fell into these categories to accept the label

                                    5     “oppressor” regardless of whether they disagreed with the pejorative characterization of their

                                    6     heritage, convictions, and identities. The familial, racial, sexual, and religious identities that were

                                    7     officially singled out and characterized as “oppressive” were predetermined by Defendants’ class

                                    8     material from the outset and highlighted as such in bold text, prior to any discussion between

                                    9     student and teacher.
                                   10            62.     William could not bring himself to accept or affirm these labels, which he

                                   11     conscientiously believed were insulting to his self-identity and his family. William refused to
Litigator Law




                                   12     submit to racial, sexual, and religious labeling exercises carried out in a non-private setting which
                ATTORNEYS AT LAW




                                   13     was coercive in its very nature and trafficked in intimate personal matters that are outside the

                                   14     legitimate scope of education.

                                   15            63.     After Ms. Bass directed William and his fellow students to “label and identify” their

                                   16     various identities, and placed them in the designated “oppressive” categories, the next step was to

                                   17     “breakout” into groups to discuss with other pupils, asking and answering accusatory personal

                                   18     questions, including “Were you surprised with the amount of privilege or oppression that you have

                                   19     attached to your identities?” and “How did this activity make you feel?” Those students who did

                                   20     not “feel comfortable or safe enough to do so,” presumably those whose identities were oppressive,

                                   21     were permitted to refrain from divulging the information to other students in their group, Ms. Bass

                                   22     assured them. However, discomfort was not relieved by Ms. Bass’ offer, according to William.

                                   23     The structure of the class ensured that any pupil of a certain perceived race, gender, or sex who

                                   24     declined to participate only highlighted his status as an “oppressor” who harbored inherent

                                   25     “privilege.” Pupils remained visible to one another in the classes that were virtual, Ms. Wall said,

                                   26     their faces stacked around the teacher “like the opening credits of the Brady Bunch.” Defendants’

                                   27     class presentation also stated that denial of these identity characterizations amounts to unjust

                                   28     privilege “expressed as denial.”

                                                                                       Page 10 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 11 of 33




                                    1            64.     Defendants’ class exercises forced upon William a deliberately designed

                                    2     psychological dilemma: participate in the exercise in violation of his conscience and be branded

                                    3     with a pejorative label; or conscientiously refrain from participation, and suffer isolation from his

                                    4     classmates and be maligned by the same labeling regardless.

                                    5            65.     The official, derogatory labeling included in the curriculum was not only based

                                    6     upon invidious racial distinctions, but also upon the basis of religious, sexual, and gender

                                    7     discrimination. In addition to the “white” racial identity, Defendants singled out and assigned

                                    8     negative moral judgments to pupils who fell into male, heterosexual gender/sex identities and

                                    9     Christian religious categories, calling them intrinsically oppressive, the materials defining
                                   10     “oppression” as “malicious or unjust” and “wrong.” William was compelled to participate in public

                                   11     professions of his racial, religious, sexual, and gender identities, and would be labeled as an
Litigator Law




                                   12     “oppressor” on these bases by Defendants. William was obliged to profess himself complicit in
                ATTORNEYS AT LAW




                                   13     “internalized privilege [which] includes acceptance of a belief in the inherent inferiority of the

                                   14     [corresponding] oppressed group” as well as supporting “the inherent superiority or normalcy of

                                   15     one’s own privileged group.” As a male, William’s identities were “malicious and unjust” and

                                   16     “wrong” whether or not he was conscious of these alleged facts, and whether or not he was

                                   17     personally responsible for any acts or omissions. By professing his sexuality at the teacher’s

                                   18     command, William would in effect be submitting to these derogatory labels. William and his

                                   19     fellow students were instructed that any denial of these characterizations itself amounts to unjust

                                   20     privilege “expressed as denial.” William’s female teacher instructed him that only members of the

                                   21     male sex were capable of committing “real life interpersonal oppression,” because “interpersonal

                                   22     sexism is what men do to women.” This was not descriptive instruction, but compulsory, graded

                                   23     normative exercises in which William was required to participate.

                                   24            66.     William and his mixed-race family belong to many of the groups characterized as

                                   25     “oppressive” and “wrong” by Defendants. The assignment of these derogatory labels based upon

                                   26     racial, sexual, gender, and religious upbringing created a hostile educational environment for

                                   27     William, who was raised according to Judeo-Christian precepts and traditions by his mother.

                                   28     Defendants’ curriculum and Ms. Bass’ actions labeled Christianity as an example of an oppressive

                                                                                      Page 11 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 12 of 33




                                    1     ideology and institution against which students should “fight back” and “unlearn.” The material

                                    2     makes explicit the “unlearning” is to take place in class, at the direction of the teacher. As William

                                    3     was told by one slide: “We have a lot of unlearning to do.” Defendants’ exercises and class

                                    4     programming were normative, not descriptive, and aimed to force an inward conversion regarding

                                    5     personal moral and spiritual convictions they brought with them to the classroom from their

                                    6     personal experiences and families.

                                    7            67.     Professing one’s racial, sexual, and religious identities on command, and exposing

                                    8     those professions to the scrutiny of others, was a regular and official practice of the Sociology of

                                    9     Change curriculum. The terms of this practice were authored by DPPS, as DPAC and DPPS
                                   10     Defendants informed Plaintiffs in a mid-November meeting. “On the Google Doc write down your

                                   11     individual identity,” Ms. Bass directed William and his classmates in one virtual online session.
Litigator Law




                                   12            68.     “Fill out your identities again,” she reiterated later. Individual identities to be
                ATTORNEYS AT LAW




                                   13     written down and submitted for grading included: “Race/Ethnicity/Nationality; Gender;

                                   14     Socioeconomic Status; Disabilities; Religion; Age; Language.”

                                   15            69.     The above assignment was graded and the assignment sheet included an asterisked

                                   16     caveat at the end: “This list is private! No one else will see it.” The assurance proved to be false,

                                   17     however, because the entry of identities was required to be submitted to the teacher, which she

                                   18     could see and muse over; and although students like William did not know it, by entering their

                                   19     intimate personal information onto the student assignment Google Doc database, it immediately

                                   20     became visible to all DPAC teachers and administrators and remains so to this day, in

                                   21     contravention of the written privacy assurance Defendants gave to William and his fellow students,

                                   22     as Plaintiffs and counsel were later informed by Defendants in a mid-November meeting.

                                   23     Defendants also conceded to Plaintiffs and counsel in a mid-November meeting that school

                                   24     supervisors including Principal Johnson could and would “tune in” to the classroom sessions

                                   25     unbeknownst to students like William, who were at the time in acute discomfort as their gender,

                                   26     race, and sex were being confessed, interrogated, and judged on Zoom.

                                   27     ///

                                   28     ///

                                                                                      Page 12 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 13 of 33




                                    1            70.     DPAC and DPPS Defendants, including Ms. Wall, conceded in meetings with

                                    2     Plaintiffs in mid-November and again in early December with counsel that required exercises and

                                    3     graded homework assignments involving identity confessions as described above indeed occurred.

                                    4     Defendants said in the mid-November meeting that revealing identities was “encouraged.”

                                    5     Defendants, including Ms. Wall, refused to assure Plaintiffs that graded identity confession

                                    6     assignments or in class exercises would not occur again in future Sociology of Change and Change

                                    7     the World classes that William was required to attend for graduation.

                                    8            71.     DPAC/DPPS Defendants’ curriculum made attacks against the integrity of William

                                    9     and his mother’s family relationships. Families “reinforce racist / homophobic prejudices.”
                                   10     William’s deceased father was white, and he died when William was too young to know him. The

                                   11     teacher presentation material purports to supply substantial information as to what sort of man he
Litigator Law




                                   12     was, however, and what sort of relationship he had with William’s African-American mother.
                ATTORNEYS AT LAW




                                   13     “Interpersonal racism is what white people do to people of color close up,” one Sociology of

                                   14     Change curriculum slide declares, with examples including “beatings and harassments.”

                                   15     Defendants do admit that not all white people are guilty of individually performing such acts, but

                                   16     because white people belong to a “dominant group,” invidious distinctions are justified: “Some

                                   17     people in the dominant group are not consciously oppressive…Does this make it OK? No!”

                                   18            72.     With green eyes and blondish hair, William is generally regarded as white by his

                                   19     peers, and despite having a black mother, is so light skinned that he is usually presumed “white”

                                   20     by all others. He is the only light-skinned student in his class, and is regularly reminded of it.

                                   21            73.     Predictably, one of William’s first Sociology of Change sessions at DPAC, on or

                                   22     about September 10, 2020, erupted into racially charged tumult, and Ms. Bass terminated

                                   23     discussion when students, including William, objected to her derogatory, race-based labeling. Her

                                   24     actions both intimidated him from speaking out in class further and was an official endorsement

                                   25     of an ideology he could not affirm. This class session was conducted in a virtual online Zoom

                                   26     forum, and Mrs. Clark immediately complained about its disorder and intimidation to Principal

                                   27     Johnson. This initial online incident and sitting through classes described above traumatized

                                   28     William, discouraged and chilled his speech, and he did not want to participate further.

                                                                                       Page 13 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 14 of 33




                                    1            74.     His mother also did not want him to participate further, as she told DPAC/DPPS

                                    2     Defendants repeatedly, complaining specifically of the coercive identity revelations and the

                                    3     subsequent hostile environment Defendants were fostering. Defendants informed William that he

                                    4     must return to and complete the Sociology of Change class, or he would not be permitted to

                                    5     graduate from high school.

                                    6            75.     Plaintiffs spoke with school officials on multiple occasions beginning in September

                                    7     2020 to express their conscientious objection to the programming of the class and assert their rights

                                    8     to abstain from participating in a class that was coercive, invasive, and discriminatory. But the

                                    9     response from increasingly higher levels of DPAC and DPPS officials was the same: if you do not
                                   10     participate, then you do not graduate. Mrs. Clark spoke with Principal Johnson on or about

                                   11     September 15, 2020, to discuss her and William’s concerns about the abusive and discriminatory
Litigator Law




                                   12     nature of the Sociology of Change class, as well as the identity confessions and labeling, which
                ATTORNEYS AT LAW




                                   13     Defendants in a mid-November meeting would concede was “encouraged.” Principal Johnson

                                   14     dismissed Plaintiffs’ concerns, instead delivering a lecture on the virtues of “intersectionality”

                                   15     theory that inspired the class, and should inspire them. He denied the class had anything to do with

                                   16     “Critical Race Theory.” He told Plaintiffs that the course was required for graduation and he would

                                   17     not allow William to opt out of participation.

                                   18            76.     On September 16, 2020, Mrs. Clark appealed in a written email to DPAC School

                                   19     Board President Morgan, copying Principal Johnson and DPPS assistant superintendent Ms. Wall.

                                   20     “My son is the only white student in this class, as far as we can tell. This teacher is blatantly

                                   21     justifying racism against white people thereby putting my son in emotional, psychological, and

                                   22     physical danger. This is not ok. Something needs to be done to remedy this situation immediately.”

                                   23     She asked to be contacted immediately in order to discuss a workable solution.

                                   24            77.     On September 17, 2020, Mr. Morgan replied without any solution or offer of

                                   25     dialogue, instead laying out in an email a four-tier bureaucratic process through which William

                                   26     and Mrs. Clark would be required to process any complaints. Mr. Morgan was included in nearly

                                   27     every stage of negotiations for accommodation in correspondence and telephonic meetings with

                                   28     Plaintiffs from that point on.

                                                                                      Page 14 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 15 of 33




                                    1             78.     In a signed letter dated September 17, 2020, Principal Johnson wrote to Mrs. Clark

                                    2     that “[a]fter reviewing the documents from Ms. Bass, the course syllabus, and hearing your

                                    3     concerns, I have determined that the Sociology of Change course is still a valuable learning

                                    4     experience for William (and his classmates) and will continue to be a required course for

                                    5     graduation.”

                                    6             79.     Again, on October 12, 2020, Principal Johnson sent an email to Mrs. Clark in

                                    7     response to her and William’s complaints about the discriminatory identity labeling, stating, “I

                                    8     know you have disagreements with some of the information shared in the Sociology of Change

                                    9     course, however, as I mentioned the course is required for graduation.” On the same day Mrs.
                                   10     Clark responded: “William will not be attending Sociology of Change. The class violates his civil

                                   11     rights. Retaliation with threats to his graduating is also a violation of his civil rights. If you’d like
Litigator Law




                                   12     to discuss an alternative to this class, I am available anytime.”
                ATTORNEYS AT LAW




                                   13             80.     On October 19, 2020, Mrs. Clark sent an email to Mr. Morgan, Ms. Wall, and

                                   14     Principal Johnson stating, “William Clark will not be participating in any type of Critical Race

                                   15     Theory class. This includes but isn’t limited to Sociology of Change. It’s a direct violation of his

                                   16     civil rights. Mr. Adam Johnson has threatened retaliation by preventing William from graduating

                                   17     unless he submits to having his civil right violated. This is unacceptable.”

                                   18             81.     Principal Johnson replied on October 19, 2020 that William could not go and not

                                   19     do the assigned work if he chooses, and fail and be ineligible for graduation. Or he could complete

                                   20     a “minimum” of the exercises and assignments, and then receive a grade of a C-, the school’s

                                   21     lowest passing grade, which might disqualify him from being considered for admission to his

                                   22     preferred colleges, but at least it would not be a failing grade. Or William could participate fully

                                   23     in the Sociology of Change class, pass with flying colors and face no grade penalty.

                                   24             82.     These supposed concessions, both coercive and retaliatory against constitutionally

                                   25     protected speech and behavior, again forced Plaintiffs to choose between fidelity to conscience

                                   26     and their right to a public education.

                                   27     ///

                                   28     ///

                                                                                        Page 15 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 16 of 33




                                    1             83.    On October 29, 2020, Mrs. Clark requested via email to Ms. Wall, Mr. Morgan,

                                    2     and Principal Johnson, “I would like a course syllabus, assignment materials, and a detailed

                                    3     description of options that are being considered. I need those things in order to access how to move

                                    4     forward amicably. On another note, I have asked for William’s last year’s report card. We’re trying

                                    5     to get ready for college, as this is William’s senior year.” Instead, Ms. Wall sent only a wholesome

                                    6     and vague Sociology of Change course syllabus that disguised the true nature of the class evident

                                    7     in the actual materials used on a day-to-day basis with students. No future “assignment materials”

                                    8     or other class literature was provided, no “detailed description of options.” Extant course materials

                                    9     at issue appear to have been recently edited by Defendants.
                                   10             84.    On November 16, 2020, Plaintiffs’ then-counsel sent a letter to Ms. Wall, Principal

                                   11     Johnson, and Mr. Morgan seeking accommodation and informing them that their actions were
Litigator Law




                                   12     illegal. After two meetings in November and December and in correspondence between
                ATTORNEYS AT LAW




                                   13     Defendants and Plaintiffs’ counsel, Defendants offered no reasonable accommodation, refused

                                   14     accommodations suggested, and refused to remove or change the failing grade without grade

                                   15     penalizations and returning to and completing the invasive, derogatory coursework at issue. Their

                                   16     intolerance of William and Mrs. Clark’s principled objections to the Sociology of Change course

                                   17     material and Defendants’ refusal to reach reasonable accommodation was aggressively dismissive

                                   18     of protected speech and behavior. Plaintiffs proposed accommodation with an alternative class, a

                                   19     virtual class at a local community college, or an extra credit assignment and Defendants declined

                                   20     each.

                                   21             85.    Offering no reasonable accommodation, Defendants followed through on their

                                   22     threats of retaliation and gave William a D- for the Sociology of Change class, which by DPPS

                                   23     standards is failing. Principal Johnson delivered the news with an email to Mrs. Clark and William

                                   24     on November 20, 2020, copying Ms. Wall.

                                   25             86.    The assignment of a D- grade for the Sociology of Change class taught and graded

                                   26     by Ms. Bass is a contravention of DPAC’s own school handbook, and is intended as a malicious

                                   27     slight by Defendants against Plaintiffs, specifically designed to harm William’s academic and

                                   28     professional career after high school.

                                                                                      Page 16 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 17 of 33




                                    1            87.     According to the 2016-17 DPAC handbook, “Democracy Prep does not give Ds.

                                    2     We are aware that the lowest grade most colleges and universities will accept for entry is a C-.

                                    3     Because our mission is to send every DPPS scholar to the best colleges and universities, we align

                                    4     our grading practices with these standards.” In retaliating against William for his protected speech,

                                    5     DPAC Defendants violated their own standards.

                                    6            88.     During the course of this ordeal, Mrs. Clark filed a complaint against DPAC with

                                    7     SPCSA. SPCSA staff did not investigate her complaint, but referred her to Ms. Wall at DPPS.

                                    8            89.     As a senior, William is working hard on other DPAC classes, despite the fear and

                                    9     loss of trust in school officials resulting from this ordeal. William has suffered severe mental and
                                   10     emotional distress as a result of Defendants’ actions and the hostile environment created by their

                                   11     official actions, all of which has negatively impacted his academic performance, personal
Litigator Law




                                   12     relationships, and future professional and academic prospects. He is in therapy addressing these
                ATTORNEYS AT LAW




                                   13     harms as well as the ongoing harassment and discrimination that is being inflicted on him by

                                   14     Defendants under the guise of “civics.”

                                   15            90.     Mrs. Clark is also personally suffering from the shock, anxiety, and guilt associated

                                   16     with having entrusted her son to adult custodians who have set upon “unlearning” the Judeo-

                                   17     Christian values she imparted to her son, and from exposing him to derogatory labeling and

                                   18     discrimination and retaliation on the basis of his perceived race, sexuality, and gender. She has

                                   19     suffered severe emotional distress as a result and is now experiencing consequent heart

                                   20     palpitations, weight gain, and insomnia. She has watched helplessly as Defendants doubled down

                                   21     again and again on their coercive ideological policy towards her son, threatening his graduation

                                   22     and academic and professional future.

                                   23            91.     After filing this Complaint, during the course of this litigation, Defendants

                                   24     represented to this Court that they would undertake voluntarily cessation of certain aspects of their

                                   25     challenged behavior, mooting the need for a preliminary injunction. (See ECF 93).

                                   26                        FIRST CLAIM FOR RELIEF – FIRST AMENDMENT

                                   27                          (42 U.S.C. § 1983 – Compelled Speech & Retaliation)

                                   28            92.     Plaintiffs incorporate by reference all previous paragraphs.

                                                                                      Page 17 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 18 of 33




                                    1            93.     The First Amendment protects the freedom of speech, which includes a “freedom

                                    2     not to speak publicly, one which serves the same ultimate end as freedom of speech in its

                                    3     affirmative aspect.” Bartnicki v. Vopper, 532 U.S. 514, 553 (2001). The First Amendment’s

                                    4     protection against compelled speech and government-imposed orthodoxies extend to students and

                                    5     school boards. W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624, 642 (1943). “It can hardly be

                                    6     argued that either students or teachers shed their constitutional rights to freedom of speech or

                                    7     expression at the schoolhouse gate.” Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503,

                                    8     506 (1969).

                                    9            94.     The First Amendment is applicable to public agencies in the State of Nevada
                                   10     through its incorporation by the Fourteenth Amendment.

                                   11            95.     Defendants repeatedly compelled William’s speech. Defendants compelled
Litigator Law




                                   12     William to proclaim in class and in assignments his race, color, sex, gender, and religious identities
                ATTORNEYS AT LAW




                                   13     for which he in turn would receive official, derogatory labels. Defendants’ predetermined

                                   14     programming required William to accept and affirm that “privilege” and “oppressor” as officially

                                   15     defined by Defendants attached to himself in virtue of his professed identities, and then to reflect

                                   16     and be interrogated on this in a non-private setting within preset, ideologically loaded parameters

                                   17     set by Defendants.

                                   18            96.     These unlawful actions were done with the specific intent to deprive William of his

                                   19     right to free speech, which Defendants do not value. Defendants and their employees and agents

                                   20     intended to violate William’s right to free speech, and deliberately invade the sphere of intellect

                                   21     and spirit which it is the purpose of the First Amendment to protect.

                                   22            97.     Defendants were deliberately indifferent to the consequences of their unlawful

                                   23     actions, actions which are overtly custom and practice for Defendant DPAC and DPPS, who

                                   24     authored and orchestrated curriculum programming at issue which was then approved and

                                   25     enforced in the face of Plaintiffs’ objections by Defendants.

                                   26     ///

                                   27     ///

                                   28     ///

                                                                                      Page 18 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 19 of 33




                                    1            98.     Defendants’ actions included malicious, coordinated retaliation for William’s

                                    2     protected behavior, responses motivated by an animus for William given his perceived race, color,

                                    3     gender, and sexuality, disfavored identities which Defendants explicitly and openly judge.

                                    4     Defendants ruined William’s college prospects, which were built on prior years’ hard work and

                                    5     good grades. Defendants show no intention of altering their program of compelled speech in the

                                    6     future. Plaintiff seeks damages, including punitive damages, against Defendants.

                                    7            99.     SPCSA Defendants are responsible for authorizing DPAC’s charter, knowing of its

                                    8     ‘unique’ approach to civics curriculum, and for reviewing DPAC’s curriculum and operations to

                                    9     ensure civil rights violations like this do not occur. They have in place a series of procedures to
                                   10     review, visit, inspect, and ensure compliance, and yet they failed in that responsibility here.

                                   11            100.    As a direct and proximate consequence of Defendants’ unlawful acts, William has
Litigator Law




                                   12     and continues to suffer damages for loss of his First Amendment rights, for pain and suffering,
                ATTORNEYS AT LAW




                                   13     emotional distress, and damage to his academic and professional future and reputation.

                                   14               SECOND CLAIM FOR RELIEF – FIRST AMENDMENT VIOLATION

                                   15                      (42 U.S.C. § 1983 – Viewpoint Discrimination & Retaliation)

                                   16            101.    Plaintiffs incorporate by reference all previous paragraphs.

                                   17            102.    “The First Amendment is a kind of Equal Protection Clause for ideas.” Barr v. Am.

                                   18     Ass’n of Political Consultants, 140 S. Ct. 2335, 2354 (2020) (plurality). When the government

                                   19     discriminates between ideas, viewpoint discrimination occurs.

                                   20            103.    The First Amendment is applicable to public agencies in the State of Nevada

                                   21     through its incorporation by the Fourteenth Amendment.

                                   22            104.    A classroom discussion in a social studies class among high school students is a

                                   23     nonpublic forum. The school may set reasonable regulations around such a forum, but it may not

                                   24     discriminate based on viewpoint within such a forum, nor may it use its pedagogical power over

                                   25     such a forum to discriminate or retaliate based on viewpoint.

                                   26     ///

                                   27     ///

                                   28     ///

                                                                                      Page 19 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 20 of 33




                                    1             105.   On or about September 10, 2020, Ms. Bass terminated class discussion when

                                    2     students, including William, objected to a PowerPoint slide she showed in Defendants’ Sociology

                                    3     of Change class stating that “Reverse Racism Doesn’t Exist” and “Black Prejudice Does Not

                                    4     Affect the Rights of White People.” William’s stated objection was that everyone can be racist,

                                    5     that prejudice anywhere from anyone can harm others. For this protected speech and other

                                    6     comments like it, Ms. Bass terminated class discussion immediately with the intent to chill and

                                    7     discourage future objections to Defendants’ preferred viewpoint.

                                    8             106.   Ms. Bass’ actions, and the subsequent coordinated efforts from Defendants to

                                    9     punish and fail William, were intended to chill protected speech that Defendants did not
                                   10     themselves share concerning their ideologically loaded program on race, gender, sexuality, and

                                   11     religion.
Litigator Law




                                   12             107.   Ms. Bass instructed William and others that denial of “privilege” which she
                ATTORNEYS AT LAW




                                   13     attached to their identities was itself “privilege,” and defined “privilege” in a non-descriptive,

                                   14     normative, and derogatory manner. Ms. Bass thus created a coercive environment where any

                                   15     objection from William was and would be officially labeled pejoratively. Defendants’ program

                                   16     was intended to and did chill and discourage William’s speech.

                                   17             108.   Defendants, their agents, and employees threatened and punished William’s

                                   18     objection to entering into and participating in the above viewpoint-transformation program and

                                   19     did so due to his perceived race, color, sex, and gender. The school’s responses are unlawful

                                   20     retaliation that amounts to viewpoint discrimination.

                                   21             109.   Defendants’ subsequent responses targeted William but not other students because

                                   22     of the Defendants’ disapproval of William’s particular viewpoint.

                                   23             110.   SPCSA Defendants are responsible for authorizing DPAC’s charter, knowing of its

                                   24     ‘unique’ approach to civics curriculum, and for reviewing DPAC’s curriculum and operations to

                                   25     ensure civil rights violations like this do not occur. They have in place a series of procedures to

                                   26     review, visit, inspect, and ensure compliance, and yet they failed in that responsibility here.

                                   27     ///

                                   28     ///

                                                                                      Page 20 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 21 of 33




                                    1             111.    As a direct and proximate consequence of these unlawful acts, William has and

                                    2     continues to suffer damages for loss of First Amendment rights, for pain and suffering, emotional

                                    3     distress, and damages to his academic and professional future and reputation.

                                    4                THIRD CLAIM FOR RELIEF – FIRST AMENDMENT VIOLATION

                                    5                                 (42 U.S.C. § 1983 – Establishment Clause)

                                    6             112.    Plaintiffs incorporate by reference all previous paragraphs.

                                    7             113.    The First Amendment prohibits Congress, and through the Fourteenth Amendment,

                                    8     the states, from establishing a religion. The Establishment Clause “forbids an official purpose to

                                    9     disapprove of a particular religion or of religion in general.” Church of Lukumi Babalu Aye v. City
                                   10     of Hialeah, 508 U.S. 520, 532 (1993).

                                   11             114.    The Sociology of Change curriculum taught by Mrs. Bass does just that: it
Litigator Law




                                   12     communicates a message of disapproval, even condemnation, against the Judeo-Christian precepts
                ATTORNEYS AT LAW




                                   13     in which he was raised, labeling it oppressive and in need of unlearning.

                                   14             115.    SPCSA Defendants are responsible for authorizing DPAC’s charter, knowing of its

                                   15     ‘unique’ approach to civics curriculum, and for reviewing DPAC’s curriculum and operations to

                                   16     ensure civil rights violations like this do not occur. They have in place a series of procedures to

                                   17     review, visit, inspect, and ensure compliance, and yet they failed in that responsibility here.

                                   18             116.    As a direct and proximate consequence of these unlawful acts, William has and

                                   19     continues to suffer damages for loss of First Amendment rights, for pain and suffering, emotional

                                   20     distress, and damages to his academic and professional future and reputation.

                                   21           FOURTH CLAIM FOR RELIEF – FOURTEENTH AMENDMENT VIOLATION

                                   22                                   (42 U.S.C. § 1983 – Equal Protection)

                                   23             117.    Plaintiffs incorporate by reference all previous paragraphs.

                                   24             118.    The fundamental promise of the Equal Protection Clause is that every American

                                   25     will be treated equally by their government, regardless of their race, religion, or beliefs.

                                   26             119.    Defendants failed to honor that promise to William – they intentionally treated him

                                   27     differently because of his skin color, his faith, and his beliefs.

                                   28     ///

                                                                                       Page 21 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 22 of 33




                                    1            120.    Defendants label some students, but not others, as “oppressors,” a condition which

                                    2     is “malicious and unjust” and “wrong,” solely by virtue of their racial, religious, and sexual

                                    3     identity. William was so labeled by his teacher for his gender, religious affiliation, and perceived

                                    4     race, while other students were not. Because of his apparent race and color – unique in his class –

                                    5     Defendants said William needed more “unlearning,” more self-interrogation in view of other

                                    6     students similarly situated.

                                    7            121.    When William sought an accommodation, Defendants retaliated by threatening and

                                    8     penalizing him, despite publicly encouraging other students to do exactly what William is doing

                                    9     now: “to use their voice to stand up for what is right, even if that means pushing back against a
                                   10     school policy.” Defendants showed no intention of changing their behavior and acted on an animus

                                   11     for William’s perceived race, gender, and sex, and Plaintiffs seek damages, including punitive
Litigator Law




                                   12     damages, against them.
                ATTORNEYS AT LAW




                                   13            122.    SPCSA Defendants are responsible for authorizing DPAC’s charter, knowing of its

                                   14     ‘unique’ approach to civics curriculum, and for reviewing DPAC’s curriculum and operations to

                                   15     ensure civil rights violations like this do not occur. They have in place a series of procedures to

                                   16     review, visit, inspect, and ensure compliance, and yet they failed in that responsibility here.

                                   17            123.    As a direct and proximate consequence of these unlawful acts, William has and

                                   18     continues to suffer damages for loss of First Amendment rights, for pain and suffering, emotional

                                   19     distress, and damages to his academic and professional future and reputation.

                                   20           FIFTH CLAIM FOR RELIEF – FOURTEENTH AMENDMENT VIOLATION

                                   21                                        (42 U.S.C. § 1983 – Privacy)

                                   22            124.    Plaintiffs incorporate by reference all previous paragraphs.

                                   23            125.    The Fourteenth Amendment’s promise of due process includes an “individual

                                   24     interest in avoiding disclosure of personal matters” by the government. Whalen v. Roe, 429 U.S.

                                   25     589, 599 (1977). William’s private views about his race, religion, and family are intimate and

                                   26     personal facts which the government should not broadcast, especially in the highly charged

                                   27     atmosphere of a high school where he could be unique because of his background and appearance.

                                   28     ///

                                                                                      Page 22 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 23 of 33




                                    1            126.    Despite Defendants’ assurances to William and other students, Ms. Bass’ identity

                                    2     exercises were not in fact private or limited to herself and classroom participants. Defendants

                                    3     conceded to Plaintiffs and counsel in a mid-November meeting that school supervisors, including

                                    4     Principal Johnson, could and would “tune in” to the classroom sessions unbeknownst to students

                                    5     like William, who were at the time in acute discomfort as their gender, race, and sex were being

                                    6     confessed, interrogated, and judged. SPCSA staff also have a right to conduct on-site visits.

                                    7            127.    The same is true for the written, graded assignments requesting identity divulgence

                                    8     submitted to Ms. Bass on a database, which in fact was visible to all other DPAC teachers and

                                    9     supervisors, despite Ms. Bass’ explicit and written assurances in Defendants’ course material that
                                   10     submissions would be private.

                                   11            128.    Defendants’ program of directing and requiring students to reveal, “unlearn,” and
Litigator Law




                                   12     interrogate intimate matters relating to gender, sex, race, color, and religious identities violate
                ATTORNEYS AT LAW




                                   13     William’s right to privacy in his personal views.

                                   14            129.    SPCSA Defendants are responsible for authorizing DPAC’s charter, knowing of its

                                   15     ‘unique’ approach to civics curriculum, and for reviewing DPAC’s curriculum and operations to

                                   16     ensure civil rights violations like this do not occur. They have in place a series of procedures to

                                   17     review, visit, inspect, and ensure compliance, and yet they failed in that responsibility here.

                                   18            130.    As a direct and proximate consequence of these ongoing unlawful acts, William

                                   19     has and continues to suffer damages for loss of First Amendment rights, for pain and suffering,

                                   20     emotional distress, and damages to his academic and professional future and reputation.

                                   21           SIXTH CLAIM FOR RELIEF – STATUTORY CIVIL RIGHTS VIOLATIONS

                                   22                             (Title VI Violation of 42 U.S.C. § 2000d et seq.)

                                   23            131.    Plaintiffs incorporate all preceding paragraphs herein by reference.

                                   24            132.    Defendants SPSCA, DPAC, DPPS, and Democracy Prep Nevada are recipients of

                                   25     federal funds, and Defendants harassed and discriminated against William on the basis of actual

                                   26     and perceived race, sex, and religion in violation of Title VI of the Civil Rights Act of 1964, 42

                                   27     U.S.C. § 2000d, et seq. by intentionally supporting, promoting, and implementing the Sociology

                                   28     of Change class, with knowledge of its discriminatory content and application. This class created

                                                                                      Page 23 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 24 of 33




                                    1     a hostile educational environment for those students who are actually or perceived white, biracial,

                                    2     male, and Christian. Defendants’ behavior treated William differently than other students on

                                    3     account of his racial, sexual, and religious identities. Title VI is privately enforceable.

                                    4              133.     Defendants violated Title VI in two ways. First, they created a pervasively and

                                    5     persistently hostile educational environment for William based on his perceived race, gender, sex,

                                    6     and religion. The hostile messages were delivered over a substantial period of time and with

                                    7     official support and ratification.

                                    8              134.     Second, Defendants discriminated against him based on those protected attributes.

                                    9     Though the school had a policy of not giving D- grades and of encouraging students to push back
                                   10     on school policies,10 Defendants departed from this stated policy with respect to William.

                                   11              135.     William belongs to a protected minority racial group, he was subject to unwelcome
Litigator Law




                                   12     insults, judgment, harassment, and discrimination by being labeled and judged by Ms. Bass and
                ATTORNEYS AT LAW




                                   13     the Sociology of Change curriculum she delivered, that harassment was based on race, religion,

                                   14     and sex, the harassment was severe, abusive, and pervasive and altered the conditions of his

                                   15     education, and DPAC and DPPS as institutions have designed, implemented, defended, and

                                   16     ratified these materials.

                                   17              136.     SPCSA Defendants are responsible for authorizing DPAC’s charter, knowing of its

                                   18     ‘unique’ approach to civics curriculum, and for reviewing DPAC’s curriculum and operations to

                                   19     ensure civil rights violations like this do not occur. They have in place a series of procedures to

                                   20     review, visit, inspect, and ensure compliance, and yet they failed in that responsibility here.

                                   21              137.     Plaintiffs have been and will continue to be injured by Defendants’ unlawful and

                                   22     discriminatory actions, which resulted in emotional distress, trauma, and included overt retaliation

                                   23     described in detail above, and Plaintiffs are entitled to compensatory and punitive damages.

                                   24     ///

                                   25     ///

                                   26     ///

                                   27
                                          10
                                            See ECF No. 1 at p. 24 (image of tweet from @DemocracyPrep, March 30, 2020) (“We also want Democracy Prep
                                   28     scholars to feel empowered to use their voice to stand up for what is right, even if that means pushing back against a
                                          school policy, occupying a cafeteria, or staging a walkout.”).

                                                                                             Page 24 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 25 of 33




                                    1                                    SEVENTH CLAIM FOR RELIEF –

                                    2                         STATUTORY SEX DISCRIMINATION VIOLATIONS

                                    3                  (Title IX of the Education Amendments of 1972, 20 U.S.C. §§ 1681 et seq.)

                                    4               138.   Plaintiffs incorporate all preceding paragraphs herein by reference.

                                    5               139.   Just as Title IV prohibits discrimination in federally funded educational programs

                                    6     based on race, Title IX prohibits discrimination in federally funded educational programs based

                                    7     on sex.

                                    8               140.   Defendants violated Title IX in their deliberate indifference and active promotion

                                    9     of the ongoing abuse and harassment William endured in DPAC’s Sociology of Change class.
                                   10               141.   Title IX protects students from sex discrimination when they are engaged in

                                   11     education programs and activities that receive federal financial assistance. Among the types of sex
Litigator Law




                                   12     discrimination that Title IX expressly prohibits is creating a hostile educational environment. Title
                ATTORNEYS AT LAW




                                   13     IX gives individuals a private right of action.

                                   14               142.   After being repeatedly directed to divulge his sexual and gender identities, school

                                   15     officials as custom and policy and in direct acts described above publicly labeled, repeatedly

                                   16     categorized, and stereotyped William’s sexual and gender identities in a deliberately pejorative

                                   17     and offensive manner. William was compelled to participate in this process of publicly professing

                                   18     identity, receiving in turn derogatory designation of “oppressor” on the basis of his sex and gender

                                   19     identities. This included inherent “internalized privilege [which] includes acceptance of a belief in

                                   20     the inherent inferiority of the [corresponding] oppressed group” as well as the “the inherent

                                   21     superiority or normalcy of one’s own privileged group.” This is a condition inherent to Plaintiff’s

                                   22     sex and gender which is “malicious and unjust” and “wrong” whether conscious or not. Denial of

                                   23     these qualities inherent to Plaintiff’s sex and gender is itself privilege “expressed as denial.” Only

                                   24     William’s sex can commit “real life interpersonal oppression,” William’s female teacher told him,

                                   25     since “interpersonal sexism is what men do to women.”

                                   26               143.   William belongs to a targeted group, he was subject to unwelcome insults,

                                   27     judgment, harassment, and discrimination by being labeled and judged by Ms. Bass and the

                                   28     Sociology of Change curriculum she delivered, that harassment was based on his male sex and

                                                                                       Page 25 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 26 of 33




                                    1     gender, the harassment was severe, abusive, and pervasive and altered the conditions of his

                                    2     education, and DPAC and DPPS as institutions have designed, implemented, defended, and

                                    3     ratified these materials.

                                    4             144.    SPCSA Defendants are responsible for authorizing DPAC’s charter, knowing of its

                                    5     ‘unique’ approach to civics curriculum, and for reviewing DPAC’s curriculum and operations to

                                    6     ensure civil rights violations like this do not occur. They have in place a series of procedures to

                                    7     review, visit, inspect, and ensure compliance, and yet they failed in that responsibility here.

                                    8             145.    William has been injured by Defendants’ unlawful and discriminatory actions,

                                    9     which resulted in emotional distress, trauma, and included overt retaliation described in detail
                                   10     above, and Plaintiffs are entitled to compensatory and punitive damages.

                                   11           EIGHTH CLAIM FOR RELIEF – STATUTORY VIOLATION OF PUPIL RIGHTS
Litigator Law




                                   12                       (Protection of Pupil Rights Amendment, 20 U.S.C. § 1232h)
                ATTORNEYS AT LAW




                                   13             146.    Plaintiffs incorporate all preceding paragraphs herein by reference.

                                   14             147.    The Protection of Pupil Rights Amendment is a federal law which prohibits any

                                   15     educational agency with federal funding from requiring a student “to submit to a survey, analysis,

                                   16     or evaluation that reveals information concerning—(1) political affiliations or beliefs of the

                                   17     student or the student’s parent; …(3) sex behavior or attitudes; (4) illegal, anti-social, self-

                                   18     incriminating, or demeaning behavior; (5) critical appraisals of other individuals with whom

                                   19     respondents have close family relationships; …(7) religious practices, affiliations, or beliefs of the

                                   20     student or student’s parent; or (8) income (other than that required by law to determine eligibility

                                   21     for participation in a program or for receiving financial assistance under such program) without

                                   22     the prior consent of the student (if the student is an adult or emancipated minor), or in the case of

                                   23     an unemancipated minor, without the prior written consent of the parent.” 20 U.S.C. § 1232h(b).

                                   24             148.    Further, “All instructional materials, including teacher’s manuals, films, tapes, or

                                   25     other supplementary material which will be used in connection with any survey, analysis, or

                                   26     evaluation as part of any applicable program shall be available for inspection by the parents or

                                   27     guardians of the children.” 20 U.S.C. § 1232h(a).

                                   28     ///

                                                                                      Page 26 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 27 of 33




                                    1            149.    Defendants did not obtain Mrs. Clark’s consent for her son to take the identity

                                    2     survey administered by Ms. Bass.

                                    3            150.    Defendants did not comply with Mrs. Clark’s October 29, 2020, request to inspect

                                    4     all instructional materials, including the supplementary materials, associated with the survey

                                    5     administered by Ms. Bass.

                                    6            151.    Mrs. Clark’s rights as a parent were harmed by this failure by Defendants.

                                    7                     NINTH CLAIM FOR RELIEF – BREACH OF CONTRACT

                                    8            152.    Plaintiffs incorporate all preceding paragraphs herein by reference.

                                    9            153.    The DPAC “Scholar & Family Handbook” (“Handbook”) (ECF No. 1-4)
                                   10     constitutes a contract between DPAC and its students and families; it sets forth the expectations

                                   11     for each, and consideration is exchanged in its support: students and parents elect to enroll into
Litigator Law




                                   12     DPAC, and thus to direct taxpayer dollars to DPAC, in exchange for educational services.
                ATTORNEYS AT LAW




                                   13            154.    In the Handbook, DPAC promises that its teachers will “protect . . . the rights of all

                                   14     individuals in the classroom.” (pg. 6).

                                   15            155.    In the Handbook, DPAC promises that it will “not discriminate in admission to,

                                   16     access to, treatment in, or employment in its services, programs and activities, on the basis of race,

                                   17     color, or national origin, in accordance with Title VI of the Civil Rights Act of 1964 (Title VI);

                                   18     [or] on the basis of sex, in accordance with Title IX of the Education Amendments of 1972 . . .”

                                   19     (pg. 40). DPAC further promises that it is committed “to maintaining a school environment free

                                   20     of harassment based on race, color, religion, national origin, age, gender, sexual orientation, or

                                   21     disability. Harassment by administrators, certified and support personnel, scholars, vendors and

                                   22     other individuals at school or at school-sponsored events is unlawful and is strictly prohibited.”

                                   23     (pg. 40).

                                   24            156.    William and Mrs. Clark have been injured by Defendants’ breach of contract, which

                                   25     resulted in emotional distress, trauma, and included overt retaliation described in detail above, and

                                   26     Plaintiffs are entitled to compensatory and punitive damages.

                                   27     ///

                                   28     ///

                                                                                      Page 27 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 28 of 33




                                    1                                       TENTH CLAIM FOR RELIEF –

                                    2                      THIRD PARTY BENEFICIARY BREACH OF CONTRACT

                                    3             157.    Plaintiffs incorporate all preceding paragraphs herein by reference.

                                    4             158.    The charter between SPCSA and DPAC is a legally enforceable contract. ECF 1-3.

                                    5             159.    The students of DPAC are the obvious, foreseeable, third-party beneficiaries of that

                                    6     contract. See Elizabeth E. v. ADT Sec. Sys. W., 108 Nev. 889, 894, 839 P.2d 1308, 1311 (1992).

                                    7     The first recital in the contract states that “[t]he primary consideration of the legislature in enacting

                                    8     legislation to authorize charter schools is to serve the best interests of all pupils.” Similarly, the

                                    9     recitals later state the purposes of all those involved in the charter school system are to “[i]mprove
                                   10     the learning of pupils” and “[i]ncrease the opportunities for learning and access to quality

                                   11     education by pupils.”
Litigator Law




                                   12             160.    In that contract, DPAC promises to “operate at all times in accordance with all
                ATTORNEYS AT LAW




                                   13     federal and state laws.” (1.4.3). DPAC acknowledges that it must follow “applicable provisions of

                                   14     local, state and federal law and regulation, specifically including . . . civil rights . . .” (1.4.4).

                                   15             161.    In that contract, DPAC promises it “shall not discriminate against any student,

                                   16     employee or other person on the basis of race, color, creed, ethnicity, national origin, gender,

                                   17     marital status, religion, ancestry, disability, sexual orientation, sex, gender identity or expression.

                                   18     . . .” They further promise to “take all steps necessary to ensure that discrimination does not occur,

                                   19     as required by federal civil rights law.” (2.4.1).

                                   20             162.    Mrs. Clark and William relied on these promises between SPCSA and DPAC to

                                   21     know that William would attend a safe, respectful, accredited public charter school.

                                   22             163.    Mrs. Clark and William were damaged by the SPCSA and DPAC’s failure to live

                                   23     up to the promises each made.

                                   24                           ELEVENTH CLAIM FOR RELIEF – PARENTS’ RIGHTS

                                   25                                     (42 U.S.C. 1983 – Fourteenth Amendment)

                                   26             164.    The preceding paragraphs are incorporated herein by reference.

                                   27     ///

                                   28     ///

                                                                                         Page 28 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 29 of 33




                                    1            165.    “The interest of parents in the care, custody, and control of their children is perhaps

                                    2     the oldest of the fundamental liberty interests recognized by this Court” under the Fourteenth

                                    3     Amendment’s substantive due process clause. Troxel v. Granville, 530 U.S. 57, 65 (2000). This

                                    4     includes the “the power of parents to control the education of their own.” Meyer v. Nebraska, 262

                                    5     U.S. 390, 401 (1923).

                                    6            166.    Defendants engaged in a concerted campaign to transform William’s beliefs and

                                    7     values, including his beliefs about the very nature of the family itself (saying, for instance, that

                                    8     family “reinforce[s] racist/homophobic prejudices”) and the faith in which he was raised, to a new

                                    9     set of beliefs and values that Defendants preferred.
                                   10            167.    This damaged Mrs. Clark’s rights as a parent to raise her son. It caused her severe

                                   11     anxiety and stress.
Litigator Law




                                   12            TWELFTH CLAIM FOR RELIEF – STATUTORY STUDENT EXPRESSION
                ATTORNEYS AT LAW




                                   13            168.    The preceding paragraphs are incorporated herein by reference.

                                   14            169.    Nevada state law provides, “Each pupil of a public school, including, without

                                   15     limitation, each pupil of a university school for profoundly gifted pupils, is entitled to express

                                   16     himself or herself in a manner consistent with the rights guaranteed by the First and Fourteenth

                                   17     Amendments to the United States Constitution.” Nev. Rev. Stat. Ann. § 388.077(1).

                                   18            170.    Nevada state law further provides, “The board of trustees of each school district,

                                   19     the governing body of each charter school and the governing body of each university school for

                                   20     profoundly gifted pupils shall adopt a policy prescribing procedures for the resolution of a

                                   21     complaint by a pupil of the school district, charter school or university school for profoundly gifted

                                   22     pupils that the rights of the pupil described in subsection 1 or 3 have been violated. The policy

                                   23     required by this subsection may be part of a comprehensive discrimination grievance policy of the

                                   24     school district, charter school or university school for profoundly gifted pupils or may be a separate

                                   25     policy.” Nev. Rev. Stat. Ann. § 388.077(4).

                                   26            171.    The DPAC Defendants and Ms. Bass violated Nev. Rev. Stat. Ann. § 388.077(1)

                                   27     by cutting off classroom discussion that was student expression consistent with the First and

                                   28     Fourteenth Amendments.

                                                                                      Page 29 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 30 of 33




                                    1            172.    The DPAC Defendants violated Nev. Rev. Stat. Ann. § 388.077(4) because nothing

                                    2     in the DPAC Student & Family Handbook constitutes a policy for resolution of complaints that a

                                    3     student’s rights to express himself as protected by the First and Fourteenth Amendments has been

                                    4     violated.

                                    5            173.    DPAC’s failure to follow these statutes damaged William and Mrs. Clark by failing

                                    6     to advise them of their rights ahead of time and by failing to provide an appropriate procedure for

                                    7     them to remedy this failure.

                                    8                                          PRAYER FOR RELIEF

                                    9            WHEREFORE, Plaintiffs request that this Court:
                                   10            1.      Issue a declaratory judgment, pursuant to the Declaratory Judgment Act, 28 U.S.C.

                                   11     § 2201:
Litigator Law




                                   12                    a.      that requiring students to reveal racial, sexual, gender, and religious
                ATTORNEYS AT LAW




                                   13            identities in a public-school classroom and graded assignments is unconstitutional

                                   14            compelled speech;

                                   15                    b.      that punishing students for thoughtfully articulating their views in a high

                                   16            school classroom’s social studies discussion is unconstitutional viewpoint discrimination;

                                   17                    c.      that telling students that belonging to the Christian faith is the mark of an

                                   18            oppressor that must be unlearned violates the Establishment Clause;

                                   19                    d.      that a teacher labeling and publicly judging students based on their race,

                                   20            sex, and religion violates the Equal Protection Clause;

                                   21                    e.      that requiring students to tell their teacher and classmates their private,

                                   22            personal views as to intimate details of their identity, such as their race, sex, gender, sexual

                                   23            orientation, family income, and faith violates their privacy rights under the Fourteenth

                                   24            Amendment;

                                   25                    f.      that curriculum that consistently labels students as oppressors and publicly

                                   26            judges them for their innate and chosen characteristics, such as race, religion, and sex,

                                   27            creates a hostile educational environment in violation of Title VI and Title IX;

                                   28     ///

                                                                                      Page 30 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 31 of 33




                                    1                    g.      that classroom assignments to disclose a student’s race, religion, gender,

                                    2            sexual orientation, faith, and family income to a teacher constitute a survey under the

                                    3            Protection of Pupil Rights Amendment, for which a parent’s consent must first be secured;

                                    4            and;

                                    5                    h.      that curriculum that seeks to transform students’ views on race, religion,

                                    6            sex, gender, and politics violate parents’ rights to control the education of their own on the

                                    7            most important matters in their children’s lives.

                                    8            2.      Issue a permanent injunction prohibiting Defendants DPAC and DPPS and their

                                    9     officers and employees from failing to follow through on the commitments it has made in ECF 93;
                                   10            3.      Issue a permanent injunction enjoining and restraining DPAC and DPPS

                                   11     Defendants and their officers and employees from engaging in the policies, practices, and conduct
Litigator Law




                                   12     that violates the declaratory judgments requested above;
                ATTORNEYS AT LAW




                                   13            4.      Issue a permanent injunction enjoining and restraining the SPCSA Defendants from

                                   14     reauthorizing DPAC’s charter unless it modifies its curriculum to no longer contain material that

                                   15     violates the declaratory judgments requested above, and adopts student expression and protection

                                   16     of pupil rights policies required by law;

                                   17            5.      Award nominal, compensatory, and punitive damages;

                                   18            6.      Award Plaintiffs their attorney’s fees and costs pursuant to 42 U.S.C. § 1988; and

                                   19            7.      Grant such other relief as this Court deems just and proper.

                                   20     ///

                                   21     ///

                                   22     ///

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                      Page 31 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 32 of 33




                                    1                                    DEMAND FOR JURY TRIAL

                                    2           Plaintiffs demand a jury trial on any issue triable of right by a jury pursuant to FRCP 38(b).

                                    3           DATED this 3rd day of May, 2021.

                                    4                                                      LITIGATOR LAW

                                    5
                                                                                       By /s/ William D. Schuller, Esq.
                                    6                                                     ALAN J. LEFEBVRE, ESQ.
                                                                                          Nevada Bar No. 000848
                                    7                                                     WILLIAM D. SCHULLER, ESQ.
                                                                                          Nevada Bar No. 011271
                                    8                                                     11830 Tevare Lane #1062
                                                                                          Las Vegas, Nevada 89138
                                    9
                                   10                                                      LIBERTY JUSTICE CENTER
                                   11
Litigator Law




                                   12                                                  By /s/ Daniel R. Suhr, Esq.
                ATTORNEYS AT LAW




                                                                                          DANIEL R. SUHR, ESQ.
                                   13                                                     JEFF JENNINGS, ESQ.
                                                                                          208 S. LaSalle St. Suite 1690
                                   14                                                     Chicago, Illinois 60604
                                                                                          dsuhr@libertyjusticecenter.org
                                   15                                                     jjennings@libertyjusticecenter.org
                                                                                          Pro Hac Vice Applications Forthcoming
                                   16
                                                                                           Attorneys for Plaintiffs
                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                    Page 32 of 33
                                        Case 2:20-cv-02324-APG-VCF Document 106 Filed 05/03/21 Page 33 of 33




                                    1                                    CERTIFICATE OF SERVICE
                                    2            Pursuant to FRCP 5, LR IC4-1, and LR 5-1, I hereby certify that I am an employee of

                                    3     Litigator Law, and that on the 3rd day of May 2021, I caused to be served a true and correct copy

                                    4     of the foregoing FIRST AMENDED COMPLAINT FOR DECLARATORY AND

                                    5     INJUNCTIVE RELIEF in the following manner:

                                    6            The Court’s Electronic Filing System to all parties on the current service list:

                                    7            Adam Amir              Adam.Amir@wilmerhale.com
                                    8            Alan Schoenfeld        alan.schoenfeld@wilmerhale.com
                                    9            Allyson Slater         Allyson.Slater@wilmerhale.com
                                   10            Brian R. Hardy         bhardy@maclaw.com, mmonkarsh@maclaw.com
                                   11            Brittany B. Amadi      Brittany.Amadi@wilmerhale.com
Litigator Law




                                   12            Christopher S. McAbee          Scott.McAbee@wilmerhale.com
                ATTORNEYS AT LAW




                                   13            Debo Adegbile          Debo.Adegbile@wilmerhale.com, whdocketing@wilmerhale.com
                                   14            Eleanor Davis          Eleanor.Davis@wilmerhale.com
                                   15            George P. Varghese george.varghese@wilmerhale.com
                                   16            Kara B. Hendricks      hendricksk@gtlaw.com, flintza@gtlaw.com,
                                                                        lvlitdock@gtlaw.com, neyc@gtlaw.com, rabeb@gtlaw.com,
                                   17                                   sheffieldm@gtlaw.com
                                   18            Mark E. Ferrario       ferrariom@gtlaw.com, lvlitdock@gtlaw.com,
                                                                        rosehilla@gtlaw.com, sheffieldm@gtlaw.com
                                   19
                                                 Ryan W. Herrick        rherrick@spcsa.nv.gov, jennifer.king@spcsa.nv.gov
                                   20
                                                 Susan Gillespie        sgillespie@maclaw.com, smong@maclaw.com
                                   21
                                                 Swapna Maruri          swapna.maruri@wilmerhale.com
                                   22

                                   23                                                      /s/ William D. Schuller, Esq.
                                                                                           An Employee of LITIGATOR LAW
                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                     Page 33 of 33
